DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 29 July 2021.
Claims 1-20 are currently pending and have been examined.

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:   
In Claim 2, “determining,…,a parameter of the one or more parameters indicates” should be “determining,…,a parameter of the one or more parameters that indicates”.
In Claim 13, “…storing computer-executable instructions, that, when executed by the one or more processors…” should be “storing computer-executable instructions, that[,] when executed by the one or more processors” (comma removed).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either broader than the claims of the ‘162 patent or are obvious combinations of these same elements present in the ‘162 patent. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375.
Instant Application: 17/388,907
Reference Patent:
11,107,162
1. A computer-implemented method, comprising:
identifying, by one or more processors, a virtual model of a region, the virtual model being generated based upon a plurality of images, wherein the virtual model includes component virtual models of a plurality of properties in the region;
importing, by the one or more processors, the virtual model of the region into a simulation environment;
determining, by the one or more processors and based on historical weather data associated with the region, one or more parameters for modeling a weather system in the simulation environment;
executing, by the one or more processors, a simulation of the weather system acting upon the virtual model of the region in the simulation environment;
determining, by the one or more processors and based on a result of executing the simulation, a risk of damage to a component virtual model of a property in the region during the simulation; and
updating, by the one or more processors, a record corresponding to the property to indicate the risk of damage to the component virtual model.

12. The computer-implemented method of claim 9, wherein the plurality of images are color images, the virtual model models the region to at least a minimum resolution, and
identifying the plurality of features comprises:
identifying, by the one or more processors and based on the color images, at least one of a characteristic or a material associated with the individual feature.
1. A computer-implemented method comprising:
identifying, by one or more processors, a virtual model of a region, the virtual model being generated based upon a plurality of color images captured by one or more image sensors on one or more remote imaging vehicles, wherein the virtual model models the region to at least a minimum resolution and includes component virtual models of a plurality of properties in the region;
identifying, by the one or more processors and based on color information from the plurality of color images, a plurality of features of the virtual model, wherein the plurality of features includes a vegetation type;
importing, by the one or more processors, the virtual model of the region into a simulation environment;
obtaining, by the one or more processors, one or more probability distributions based on historical weather data associated with the region;
determining, by the one or more processors and based on the one or more probability distributions, a parameter value indicative of a weather system associated with the region;
executing, by the one or more processors, a simulation in the simulation environment, wherein as part of the simulation, the weather system characterized by the parameter value acts upon the virtual model of the region;
analyzing, by the one or more processors and using a predictive model, a result of the simulation to determine a risk of damage to a component virtual model of a property in the region during the simulation, wherein analyzing the result includes entering at least one of the historical weather data and the vegetation type as an input to the predictive model, wherein the component virtual model includes a visual indication of damage; and
updating, by the one or more processors, a record corresponding to the property to indicate the risk of damage to the component virtual model of the property during the simulation.
2. The computer-implemented method of claim 1, wherein determining the one or more parameters comprises:
determining, by the one or more processors, a parameter of the one or more parameters indicates at least one of a precipitation amount, a precipitation intensity, a wind direction, a wind intensity, or an indication of whether a weather event is occurring, wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane.
2. The computer-implemented method of claim 1, further comprising: setting, by the one or more processors, a parameter of one or more parameters indicative of at least one of a precipitation amount, a precipitation intensity, a wind direction, a wind intensity, or an indication of whether a weather event is occurring, wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane.
4. The computer-implemented method of claim 1, wherein determining the one or more parameters comprises:
executing, by the one or more processors, a plurality of simulations;
obtaining, by the one or more processors, probability distributions for the one or more parameters; and
sampling, by the one or more processors, respective probability distributions to determine a value to which a parameter is set for an individual simulation of the plurality of simulations.
3. The computer-implemented method of claim 1, wherein executing the simulation comprises: executing, by the one or more processors, a plurality of simulations.

4. The computer-implemented method of claim 3, further comprising: prior to executing a particular simulation of the plurality of simulations, sampling, by the one or more processors, the one or more probability distributions to determine a particular parameter value for the particular simulation.
5. The computer-implemented method of claim 4, wherein sampling the respective probability distributions comprises:
executing, by the one or more processors, Monte Carlo sampling techniques to determine the value to which the parameter is set for the individual simulation.
5. The computer-implemented method of claim 4, wherein sampling the one or more probability distributions comprises: executing, by the one or more processors, Monte Carlo sampling techniques to determine the particular parameter value.
6. The computer-implemented method of claim 4, further comprising:
determining, by the one or more processors and based on results of the plurality of simulations, a probability the component virtual model of the property experiences one or more levels of damage.
7. The computer-implemented method of claim 3, further comprising: analyzing, by the one or more processors, the results of the plurality of simulations to determine a probability the virtual model of the property experiences one or more levels of damage.
7. The computer-implemented method of claim 6, wherein updating the record corresponding to the property to indicate the risk of damage to the component virtual model comprises:
updating, by the one or more processors, the record corresponding to the property to indicate the probability the component virtual model of the property experiences the one or more levels of damage.
8. The computer-implemented method of claim 7, wherein updating the record corresponding to the property to indicate the level of damage to the virtual model of the property during the simulation comprises: updating, by the one or more processors, the record corresponding to the property to indicate the probability the virtual model of the property experiences one or more levels of damage.
8. The computer-implemented method of claim 7, further comprising:
based on the probability the component virtual model of the property experiences the one or more levels of damage, performing at least one of offering a discount on an insurance product associated with the property or approving an insurance product associated with the property for underwriting.
9. The computer-implemented method of claim 8, further comprising: based on the probabilities the virtual model of the property experiences one or more levels of damage, performing at least one of offering a discount on an insurance products associated with the property or approving an insurance product associated with the property for underwriting.
9. The computer-implemented method of claim 1, wherein executing the simulation comprises:
identifying, by the one or more processors, a plurality of features of the virtual model, wherein the plurality of features includes ground surfaces, vegetation, structures, sewage elements, or topographical elements; and
associating, by the one or more processors, an individual feature of the plurality of features with a material or model of how the individual feature reacts when exposed to at least one of wind or water.
10. The computer-implemented method of claim 1, wherein executing the simulation comprises: identifying, by the one or more processors, the component virtual models of the plurality of properties in the region, wherein the plurality of properties include a ground surface or material, vegetation, a structure, a sewage element, or a topographical element; and associating, by the one or more processors, each property with a material and/or a model of how the property reacts when exposed to at least one of wind or water.
10. The computer-implemented method of claim 9, wherein the component virtual model of the property includes a structure, the method further comprising:
determining the component virtual model of the property based on a building information modeling (BIM) model of the structure.
11. The computer-implemented method of claim 10, wherein: a particular property is the structure; and the component virtual model of the property is determined based upon a building information modeling (BIM) model of the structure.
11. The computer-implemented method of claim 9, wherein executing the simulation comprises:
executing, by the one or more processors, a computational fluid dynamics model to simulate how water associated with the weather system flows through the virtual model of the region, wherein the computational fluid dynamics model determines the material or model of the plurality of features of the virtual model when simulating how the water flows through the virtual model of the region.
12. The computer-implemented method of claim 10, wherein executing the simulation comprises: executing, by the one or more processors, a computational fluid dynamics model to determine how water associated with the weather system flows through the virtual model of the region, wherein the computational fluid dynamics model analyzes the material and/or model of the plurality of features of the virtual model when determining how the water flows through the virtual model of the region.
18. A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to:
receive a plurality of color images captured by one or more image sensors on one or more remote imaging vehicles;
generate, based upon the plurality of color images, a virtual model of a region in a simulation environment, wherein the virtual model includes component virtual models of a plurality of properties in the region;
determine, based on historical weather data associated with the region, one or more parameters for modeling a weather system in the simulation environment;
execute a simulation of the weather system acting upon the virtual model of the region in the simulation environment;
determine a result of the simulation to determine a risk of damage to a component virtual model of a property in the region during the simulation; and
update a record corresponding to the property to indicate the risk of damage to the component virtual model.

19. The non-transitory computer-readable medium of claim 18, further storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
determine the virtual model models the region to at least a minimum resolution; and
identify, based on color information from the plurality of color images, a plurality of features of the virtual model, wherein the plurality of features includes ground surfaces, vegetation, structures, sewage elements, or topographical elements.

20. The non-transitory computer-readable medium of claim 19, further storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
determine the component virtual model of the property includes a structure and at least one feature of the plurality of features; and
determine, using a predictive model with at least one of the historical weather data and the at least one feature as an input, a probability the structure experiences one or more levels of damage.
19. A non-transitory computer-readable medium storing computer-executable instructions, that, when executed by one or more processors, cause one or more processors to:
identify a virtual model of a region, the virtual model being generated based upon a plurality of color images captured by one or more image sensors on one or more remote imaging vehicles, wherein the virtual model models the region to at least a minimum resolution and includes component virtual models of a plurality of properties in the region; identify, based on color information from the plurality of color images, a plurality of features of the virtual model, wherein the plurality of features includes a vegetation type; import the virtual model of the region into a simulation environment; obtain one or more probability distributions based on historical weather data associated with the region; determine, based on the one or more probability distributions, a parameter value indicative of a weather system associated with the region; execute a simulation in the simulation environment, wherein as part of the simulation, the weather system characterized by the parameter value acts upon the virtual model of the region; analyze, using a predictive model, a result of the simulation to determine a risk of damage to a component virtual model of a property in the region during the simulation, wherein analyzing the result includes entering at least one of the historical weather data and the vegetation type as an input to the predictive model, wherein the component virtual model includes a visual indication of damage; and update a record corresponding to the property to indicate the risk of damage to the component virtual model of the property during the simulation.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11 in view of Hildmann et al. (WO 2016/198096 A1 hereinafter Hildmann).
Although the claim(s) at issue are not identical, they are not patentably distinct from each other because the instant claims are either broader than the claims of the ‘162 patent or are obvious combinations of these same elements present in the ‘162 patent. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375.
Although many of the features in the instant claims are represented in the ‘162 patent, the ‘162 patent does not disclose the features of Claim 3 sans the capture of images using image sensors on one or more remote imaging vehicles (See claim 1 of the ‘162 patent). Hildmann teaches collecting a surveillance of images using remote drones. See at least page 1, lines 13-25. Hildmann teaches determining a resolution of collected images and determining that they do not meet a minimum resolution requirement. See at least page 5, lines 4-6. Hildmann teaches sending instructions to the drone to change location or get closer to increase resolution on an area of interest. See at least page 2, lines 10-15 and page 5, lines 11-25.
	It would be obvious to one of ordinary skill in the art before the effective filing date to survey images of Oakes using drones and move them to maintain a minimum required resolution as taught by Hildmann because Hildmann additionally the motivation that drones enables an easy way to capture surfaces while adapting the resolution and information parts to be sampled by moving the drones and parts of interest may be observed at the best possible resolution while maintaining complete information. See at least page 7, lines 14-24 and page 4-14.
Also, using drones as taught by Hildmann to collect surveillance images of Oakes and moving them to maintain a minimum resolution also taught by Hildmann is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11 in view of Oakes, III et al. (US 10,289,760 B1 hereinafter Oakes).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either broader than the claims of the ‘162 patent or are obvious combinations of these same elements present in the ‘162 patent. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375.
Although many of the features in the instant claims are represented in the ‘162 patent, the ‘162 patent does not disclose wherein the one or more parameters models the weather event moving from a first portion of the simulation environment to a second portion of the simulation environment. Oakes teaches modelling rain movement across structure surfaces (i.e. from a first portion of the simulation environment to a second portion of the simulation area).
It would be obvious to one of ordinary skill in the art before the effective filing date to further model rain movement across the structure as taught by Oakes because Oakes teaches the motivation that this lets a user simulate rain runoff and accumulation of water adjacent to a structure. See at least column 11, line 64 – column 12, line 18.
Instant Application: 17/388,907
Reference Patent:
11,107,162
A system, comprising:
one or more processors;
one or more transceivers operatively connected to the one or more processors and configured to send and receive communications over one or more communication networks;
and one or more non-transitory memories coupled to the one or more processors and storing computer-executable instructions, that, when executed by the one or more processors, cause the system to:
identify a virtual model of a region, wherein the virtual model is generated based upon a plurality of images and includes component virtual models of a plurality of properties in the region;
import the virtual model of the region into a simulation environment;
determine, based on historical weather data associated with the region, one or more parameters for modeling a weather event in the simulation environment, and wherein the one or more parameters models the weather event moving from a first portion of the simulation environment to a second portion of the simulation environment;
execute a simulation of the weather event acting upon the virtual model of the region;
determine, based on a result of executing the simulation, a risk of damage to a component virtual model of a property in the region during the simulation; and
update a record corresponding to the property to indicate the risk of damage to the component virtual model.

16. The system of claim 13, wherein to determine the one or more parameters, the instructions, when executed, cause the system to:
execute a plurality of simulations;
obtain probability distributions for the one or more parameters based on the historical weather data; and
sample the probability distributions to determine a value to which a parameter is set for an individual simulation of the plurality of simulations.
13. A system comprising:
one or more processors;
one or more transceivers operatively connected to the one or more processors and configured to send and receive communications over one or more communication networks; and
one or more non-transitory memories coupled to the one or more processors and storing computer-executable instructions, that, when executed by the one or more processors, cause the system to:
identify a virtual model of a region, the virtual model being generated based upon a plurality of color images captured by one or more image sensors on one or more remote imaging vehicles, wherein the virtual model models the region to at least a minimum resolution and includes component virtual models of a plurality of properties in the region; identify, based on color information from the plurality of color images, a plurality of features of the virtual model, wherein the plurality of features includes a vegetation type; import the virtual model of the region into a simulation environment; obtain one or more probability distributions based on historical weather data associated with the region; determine, based on the one or more probability distributions, a parameter value indicative of a weather system associated with the region; execute a simulation in the simulation environment, wherein as part of the simulation, the weather system characterized by the parameter value acts upon the virtual model of the region; analyze, using a predictive model, a result of the simulation to determine a risk of damage to a component virtual model of a property in the region during the simulation, wherein analyzing the result includes entering at least one of the historical weather data and the vegetation type as an input to the predictive model, wherein the component virtual model includes a visual indication of damage; and update a record corresponding to the property to indicate the risk of damage to the component virtual model of the property during the simulation.

16. The system of claim 13, wherein to set the one or more parameters, the instructions, when executed, cause the system to: execute a plurality of simulations; and prior to executing a particular simulation of the plurality of simulations, sample respective probability distributions to determine a particular parameter value for the particular simulation.
15. The system of claim 13, wherein the one or more non-transitory memories comprise:
a first set of one or more memories storing computer-executable instructions at a client device; and
a second set of one or more memories storing computer-executable instructions at a prediction server.
14. The system of claim 13, wherein the one or more non-transitory memories comprise: a first set of one or more memories storing computer-executable instructions at a client device; and a second set of one or more memories storing computer-executable instructions at a prediction server.
17. The system of claim 13, wherein to execute the simulation, the instructions, when executed, cause the system to:
identify a plurality of features of the virtual model in the region, wherein the plurality of features include ground surfaces, vegetation, structures, sewage elements, or topographical elements; and
associate an individual feature of the plurality of features with a characteristic or model of how the individual feature reacts when exposed to at least one of wind or water.
18. The system of claim 13, wherein to execute the simulation, the instructions, when executed, cause the system to: identify the component virtual models of the plurality of properties in the region, wherein the plurality of properties includes a ground surface or material, vegetation, a structure, a sewage element, or a topographical element; and associate each property with a material and/or a model of how the property reacts when exposed to at least one of wind or water.

 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11 in view of in view of Koger et al. (US 10,204,193 B1 hereinafter Koger).
Although the claim(s) at issue are not identical, they are not patentably distinct from each other because the instant claims are either broader than the claims of the ‘162 patent or are obvious combinations of these same elements present in the ‘162 patent. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375.
Although many of the features in the instant claims are represented in the ‘162 patent, the ‘162 patent does not disclose the narrowing present in Claim 14. Koger teaches 3D analysis of weather events including tornadoes, cyclones, storms and hurricanes in order model weather risks for insurance companies. See at least column 6, lines 17-34.
It would be obvious to one of ordinary skill in the art before the effective filing date to model these weather events as taught by Koger in the modelling system of Oakes because Koger additionally teaches the motivation that these significant weather events can be modelled and analyzed to address challenges cause by these significant weather events and structures and processes can be applied to modeling these events to facilitate automated insurance claims adjustment. See at least column 6, lines 17-41.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a computer-implemented method and system for predictive modeling via simulation. These are a process and machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 13 and 18:
Claim 1:
“identifying, by one or more processors, a virtual model of a region, the virtual model being generated based upon a plurality of images, wherein the virtual model includes component virtual models of a plurality of properties in the region;”
“determining,… and based on historical weather data associated with the region, one or more parameters for modeling a weather system in the simulation environment;”
“executing,…, a simulation of the weather system acting upon the virtual model of the region in the simulation environment;”
“determining,…and based on a result of executing the simulation, a risk of damage to a component virtual model of a property in the region during the simulation; and”
Claim 13:
“identify a virtual model of a region, wherein the virtual model is generated based upon a plurality of images and includes component virtual models of a plurality of properties in the region;”
“determine, based on historical weather data associated with the region, one or more parameters for modeling a weather event in the simulation environment, and wherein the one or more parameters models the weather event moving from a first portion of the simulation environment to a second portion of the simulation environment;”
“execute a simulation of the weather event acting upon the virtual model of the region;”
“determine, based on a result of executing the simulation, a risk of damage to a component virtual model of a property in the region during the simulation;”
Claim 18:
“generate, based upon the plurality of color images, a virtual model of a region in a simulation environment, wherein the virtual model includes component virtual models of a plurality of properties in the region;”
“determine, based on historical weather data associated with the region, one or more parameters for modeling a weather system in the simulation environment;”
“execute a simulation of the weather system acting upon the virtual model of the region in the simulation environment;”
“determine a result of the simulation to determine a risk of damage to a component virtual model of a property in the region during the simulation;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components. That is, other than reciting “one or more processors”, “computer-implemented”, “one or more transceivers operatively connected to the one or more processors and configured to send and receive communications over one or more communication networks”, or “one or more non-transitory memories coupled to the one or more processors and storing computer-executable instructions” nothing in the claims’ elements precludes the steps from practically describing Fundamental Economic Principles or Practices. For example, but for the recited computer language, the limitations in the context of this claim describes insurance (See at least paragraphs [0003]-[0004] of the specification). Insurance is shown when determining a risk of damage to a property. If a claim limitations, under their broadest reasonable interpretation, describes Fundamental Economic Principles or Practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2, 4-6, 8-12, 16-17 and 19-20 are directed to the following:
Claim 2:
“determining, by the one or more processors, a parameter of the one or more parameters indicates at least one of a precipitation amount, a precipitation intensity, a wind direction, a wind intensity, or an indication of whether a weather event is occurring, wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane.”
Claim(s) 4 and 16:
“executing,…, a plurality of simulations;”
“sampling,…, respective probability distributions to determine a value to which a parameter is set for an individual simulation of the plurality of simulations.”
Claim 5:
“executing,…, Monte Carlo sampling techniques to determine the value to which the parameter is set for the individual simulation.”
Claim 6:
“determining,…based on results of the plurality of simulations, a probability the component virtual model of the property experiences one or more levels of damage.”
Claim 8:
“based on the probability the component virtual model of the property experiences the one or more levels of damage, performing at least one of offering a discount on an insurance product associated with the property or approving an insurance product associated with the property for underwriting.”
Claim 9:
“identifying, by the one or more processors, a plurality of features of the virtual model, wherein the plurality of features includes ground surfaces, vegetation, structures, sewage elements, or topographical elements;”
“associating, by the one or more processors, an individual feature of the plurality of features with a material or model of how the individual feature reacts when exposed to at least one of wind or water.”
Claim 10:
“determining the component virtual model of the property based on a building information modeling (BIM) model of the structure.”
Claim 11:
“executing,…, a computational fluid dynamics model to simulate how water associated with the weather system flows through the virtual model of the region, wherein the computational fluid dynamics model determines the material or model of the plurality of features of the virtual model when simulating how the water flows through the virtual model of the region.”
Claim 12:
“identifying,…based on the color images, at least one of a characteristic or a material associated with the individual feature.”
Claim 17:
“identify a plurality of features of the virtual model in the region, wherein the plurality of features include ground surfaces, vegetation, structures, sewage elements, or topographical elements;”
“associate an individual feature of the plurality of features with a characteristic or model of how the individual feature reacts when exposed to at least one of wind or water.”
Claim 19:
“determine the virtual model models the region to at least a minimum resolution;”
“identify, based on color information from the plurality of color images, a plurality of features of the virtual model, wherein the plurality of features includes ground surfaces, vegetation, structures, sewage elements, or topographical elements.”
Claim 20:
“determine the component virtual model of the property includes a structure and at least one feature of the plurality of features;”
“determine, using a predictive model with at least one of the historical weather data and the at least one feature as an input, a probability the structure experiences one or more levels of damage.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include Fundamental Economic Principles or Practices such as insurance. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 12 and 14 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim 12:
“…wherein the plurality of images are color images, the virtual model models the region to at least a minimum resolution,…”
Claim 14:
“…wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“…by one or more processors…”
“importing,…, the virtual model of the region into a simulation environment;”
“updating,…, a record corresponding to the property to indicate the risk of damage to the component virtual model.”
Claim 13:
“one or more processors;”
“one or more transceivers operatively connected to the one or more processors and configured to send and receive communications over one or more communication networks;”
“one or more non-transitory memories coupled to the one or more processors and storing computer-executable instructions, that, when executed by the one or more processors, cause the system to:”
“import the virtual model of the region into a simulation environment;”
“update a record corresponding to the property to indicate the risk of damage to the component virtual model.”
Claim 18:
“receive a plurality of color images…;”
“…captured by one or more image sensors on one or more remote imaging vehicles”
The computer components (processors, transceivers, communication networks, and non-transitory memories) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The importing, updating, and receiving steps are recited at a high-level of generality (i.e., as generally importing, generally updating and generally receiving) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of image sensors is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of image sensors. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Dependent claim(s) 4, 7 and 15-16 contain the following additional elements:
Claim(s) 4:
“obtaining,…, probability distributions for the one or more parameters;”
Claim(s) 7:
“updating,…, the record corresponding to the property to indicate the probability the component virtual model of the property experiences the one or more levels of damage.”
Claim 15:
“a first set of one or more memories storing computer-executable instructions at a client device;”
“a second set of one or more memories storing computer-executable instructions at a prediction server.”
Claim 16:
“obtain probability distributions for the one or more parameters based on the historical weather data;”
These elements are recited at a high level of generality (i.e., as simply obtaining) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The computer components (memories, client device and prediction server) are recited at a high level of generality (i.e. as generic storage, a generic device, and a generic server) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The server mentioned above is not described in the specification in further detail beyond what is normally found in a computer except for the server having the following quality “generally has more powerful processing capabilities” (paragraph [0024]). This is insufficient to identify the server as more than a generic server and therefore examiner must interpret these elements as generic computer components. 
The computer components mentioned above are disclosed in applicant’s specification. The client device is described as: “The client device 110 may be any type of electronic device,…” (paragraph [0021]}. The communication network is described as: “The communication network 225 may support communications via any standard or technology” (paragraph [0029]). The transceivers are described as: “…the communication module 777 can include one or more transceivers (e.g., WWAN, WLAN, and/or WPAN transceivers) functioning in accordance with TREE standards, 3GPP standards, or other standards…” (paragraph [0060]). The memory is described as: “The memory 778 may include one or more forms of volatile and/or non-volatile, fixed and/or removable memory, such as read-only memory (ROM), electronic programmable read-only memory (EPROM), random access memory (RAM), erasable electronic programmable read-only memory (EEPROM), and/or other hard drives, flash memory, MicroSD cards, and others.” (paragraph [0059]) The processors are described as including “a general-purpose computer” (paragraph [0066]). Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for updating various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for importing/receiving/obtaining various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9, 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes, III et al. (US 10,289,760 B1 hereinafter Oakes) in view of Koger et al. (US 10,204,193 B1 hereinafter Koger).

Claim 1
A computer-implemented method, comprising:
identifying, by one or more processors, a virtual model of a region, the virtual model being generated based upon a plurality of images, wherein the virtual model includes component virtual models of a plurality of properties in the region; (Oakes discloses generating a 3-dimensional model of a structure and/or associated piece of real estate based on a survey of images of the structure and its surroundings (i.e. component virtual models). See at least column 4, line 36 – column 5, line 21.)
importing, by the one or more processors, the virtual model of the region into a simulation environment; (Oakes discloses importing the structure into a simulation environment. See at least column 6, lines 7-26.)
determining, by the one or more processors and based on historical weather data associated with the region, one or more parameters for modeling a weather system in the simulation environment; (Oakes discloses setting parameters that model a weather system. See at least column 6, lines 27-33.)
executing, by the one or more processors, a simulation of the weather system acting upon the virtual model of the region in the simulation environment; (Oakes discloses modeling a forecasted amount of weather (e.g. rain, wind, snow) in relation to the structure to determine whether a potential for water damage exists. See at least column 5, line 49 – column 6, line 6.)
determining, by the one or more processors and based on a result of executing the simulation, a risk of damage to a component virtual model of a property in the region during the simulation; and (Oakes discloses modeling a forecasted amount of weather (e.g. rain, wind, snow) in relation to the structure to determine whether a potential for water damage exists or if erosion will occur to areas surrounding the structure. See at least column 5, line 49 – column 6, line 6.)
updating, by the one or more processors, a record corresponding to the property to indicate the risk of damage to the component virtual model. (Oakes discloses updating the model to include recommended mitigation work. See at least column 13, lines 35-57. Oakes discloses storing the model and the d3etermined potential for water damage in a database. See at least column 14, lines 51-60.)

Although Oakes does disclose simulating weather effects on an area they might not explicitly disclose those weather parameters being based on historical weather data associated with the region. Koger teaches estimating property damage based on collecting meteorological data from local sensors and modelling weather events applied to the geospatial property attribute information. See at least column 4, lines 7-36.
It would be obvious to one of ordinary skill in the art before the effective filing date to apply historical weather data to a model as taught by Koger by applying historical weather data to the simulation in Oakes because Koger additionally teaches the motivation that this lets an insurance company generate damage estimates to a property with substantially accuracy before the adjuster ever performs an on-site visit to the property. See at least column 8, line 64 – column 9, line 8.
Also, applying historical weather data as taught by Koger to determine weather simulation data of Oakes is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
The computer-implemented method of claim 1, wherein determining the one or more parameters comprises:
determining, by the one or more processors, a parameter of the one or more parameters indicates at least one of a precipitation amount, a precipitation intensity, a wind direction, a wind intensity, or an indication of whether a weather event is occurring, wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane. (Oakes discloses varying the amount of rain (i.e. precipitation amount) and/or the speed/direction of the wind (i.e. wind intensity and wind direction). See at least column 6, lines 27-33.)

Claim 9
The computer-implemented method of claim 1, wherein executing the simulation comprises:
identifying, by the one or more processors, a plurality of features of the virtual model, wherein the plurality of features includes ground surfaces, vegetation, structures, sewage elements, or topographical elements; and (Oakes discloses components of the modeling such as building structure, vegetation growth, landscaping features, etc. See at least column 4, lines 46-56 and column 6, lines 7-14.)
associating, by the one or more processors, an individual feature of the plurality of features with a material or model of how the individual feature reacts when exposed to at least one of wind or water. (Oakes discloses entering in a type of siding material in order to analyze potential points of water entry due to horizontal and vertical rain. See at least column 7, lines 52-65 and column 8, lines 17-22.)

Claim 13
A system, comprising:
one or more processors; (Oakes discloses one or more processors. See at least column 3, lines 42-45)
one or more transceivers operatively connected to the one or more processors and configured to send and receive communications over one or more communication networks; and (Oakes discloses a transceiver configured to communicate with a wired or wireless network. See at least column 3, lines 42-45.)
one or more non-transitory memories coupled to the one or more processors and storing computer-executable instructions, that, when executed by the one or more processors, cause the system to: (Oakes discloses a non-transitory machine-readable medium. See at least Claim 1.)
identify a virtual model of a region, wherein the virtual model is generated based upon a plurality of images and includes component virtual models of a plurality of properties in the region; (Oakes discloses generating a 3-dimensional model of a structure and/or associated piece of real estate based on a survey of images of the structure and its surroundings (i.e. component virtual models). See at least column 4, line 36 – column 5, line 21.)
import the virtual model of the region into a simulation environment; (Oakes discloses importing the structure into a simulation environment. See at least column 6, lines 7-26.)
determine, based on historical weather data associated with the region, one or more parameters for modeling a weather event in the simulation environment, and wherein the one or more parameters models the weather event moving from a first portion of the simulation environment to a second portion of the simulation environment; (Oakes discloses setting parameters that model a weather system. See at least column 6, lines 27-33. Oakes discloses modelling rain paths and water movement in relation to the structure. (i.e. a weather event moving from a first portion of the simulation environment to a second portion of the simulation environment). See at least column 5, line 63 – column 6, line 26 and column 11, line 64 – column 12, line 18.)
execute a simulation of the weather event acting upon the virtual model of the region; (Oakes discloses modeling a forecasted amount of weather (e.g. rain, wind, snow) in relation to the structure to determine whether a potential for water damage exists. See at least column 5, line 49 – column 6, line 6.)
determine, based on a result of executing the simulation, a risk of damage to a component virtual model of a property in the region during the simulation; and (Oakes discloses modeling a forecasted amount of weather (e.g. rain, wind, snow) in relation to the structure to determine whether a potential for water damage exists or if erosion will occur to areas surrounding the structure. See at least column 5, line 49 – column 6, line 6.)
update a record corresponding to the property to indicate the risk of damage to the component virtual model. (Oakes discloses updating the model to include recommended mitigation work. See at least column 13, lines 35-57. Oakes discloses storing the model and the d3etermined potential for water damage in a database. See at least column 14, lines 51-60.)

Although Oakes does disclose simulating weather effects on an area they might not explicitly disclose those weather parameters being based on historical weather data associated with the region. Koger teaches estimating property damage based on collecting meteorological data from local sensors and modelling weather events applied to the geospatial property attribute information. See at least column 4, lines 7-36.
It would be obvious to one of ordinary skill in the art before the effective filing date to apply historical weather data to a model as taught by Koger by applying historical weather data to the simulation in Oakes because Koger additionally teaches the motivation that this lets an insurance company generate damage estimates to a property with substantially accuracy before the adjuster ever performs an on-site visit to the property. See at least column 8, line 64 – column 9, line 8.
Also, applying historical weather data as taught by Koger to determine weather simulation data of Oakes is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
The system of claim 13, wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane. (See the combination with Koger below.)

	Although Oakes does disclose modelling weather events including rain, wind, and snow and does disclose modelling water flow across a structure. They might not explicitly disclose wherein the weather event is at least one of a tornado, a tropical storm, a cyclone, a typhoon, or a hurricane. Koger teaches 3D analysis of weather events including tornadoes, cyclones, storms and hurricanes in order model weather risks for insurance companies. See at least column 6, lines 17-34.
	It would be obvious to one of ordinary skill in the art before the effective filing date to model these weather events as taught by Koger in the modelling system of Oakes because Koger additionally teaches the motivation that these significant weather events can be modelled and analyzed to address challenges cause by these significant weather events and structures and processes can be applied to modeling these events to facilitate automated insurance claims adjustment. See at least column 6, lines 17-41. 

Claim 15
The system of claim 13, wherein the one or more non-transitory memories comprise:
a first set of one or more memories storing computer-executable instructions at a client device; and (Oakes discloses a mobile computing device (i.e. client device) for operating part of the simulation environment. See at least Fig. 1 and Column 6, lines 27-33.)
a second set of one or more memories storing computer-executable instructions at a prediction server. (Oakes discloses an External Analysis Entity (i.e. prediction server) that can run the simulations. See at least Fig. 1 and column 10, line 60 – column 11, line 10.)

Claim 17
The system of claim 13, wherein to execute the simulation, the instructions, when executed, cause the system to:
identify a plurality of features of the virtual model in the region, wherein the plurality of features include ground surfaces, vegetation, structures, sewage elements, or topographical elements; and (Oakes discloses components of the modeling such as building structure, vegetation growth, landscaping features, etc. See at least column 4, lines 46-56 and column 6, lines 7-14.)
associate an individual feature of the plurality of features with a characteristic or model of how the individual feature reacts when exposed to at least one of wind or water. (Oakes discloses modelling a structure with adjacent vegetation (i.e. feature) and how that feature will grow over time and impact weather events that affect the structure (i.e. predictive modelling using a feature as an input) such as growing into a tree canopy and affecting the path of wind driven rain. See at least column 6, lines 7-14. Oakes discloses modeling a forecasted amount of weather (e.g. rain, wind, snow) in relation to the structure to determine whether a potential for water damage exists. See at least column 5, line 49 – column 6, line 6.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes, III et al. (US 10,289,760 B1 hereinafter Oaks) in view of Kroger et al. (US 10,204,193 B1 hereinafter Kroger) in view of Hildmann et al. (WO 2016/198096 A1 hereinafter Hildmann).

Claim 3
The computer-implemented method of claim 1, wherein the plurality of images are captured by one or more image sensors on one or more remote imaging vehicles, the method further comprising: (See the combination with Hildmann below.)
determining that at least a portion of the plurality of images fails to meet a minimum resolution for modeling particular component virtual models of particular properties in the region; and (See the combination with Hildmann below.)
sending instructions for at least one of the one or more remote imaging vehicles to capture image data from a position closer to the particular properties within the region. (See the combination with Hildmann below.)

	Although Oakes does disclose modeling of a 3D virtual structure based on collected images, they might not explicitly disclose those images being captured by one or more image sensors on one or more remote imaging vehicles, determining that at least a portion of the plurality of images fails to meet a minimum resolution for modeling particular component virtual models of particular properties in the region, or sending instructions for at least one of the one or more remote imaging vehicles to capture image data from a position closer to the particular properties within the region. Hildmann teaches collecting a surveillance of images using remote drones. See at least page 1, lines 13-25. Hildmann teaches determining a resolution of collected images and determining that they do not meet a minimum resolution requirement. See at least page 5, lines 4-6. Hildmann teaches sending instructions to the drone to change location or get closer to increase resolution on an area of interest. See at least page 2, lines 10-15 and page 5, lines 11-25.
	It would be obvious to one of ordinary skill in the art before the effective filing date to survey images of Oakes using drones and move them to maintain a minimum required resolution as taught by Hildmann because Hildmann additionally the motivation that drones enables an easy way to capture surfaces while adapting the resolution and information parts to be sampled by moving the drones and parts of interest may be observed at the best possible resolution while maintaining complete information. See at least page 7, lines 14-24 and page 4-14.
Also, using drones as taught by Hildmann to collect surveillance images of Oakes and moving them to maintain a minimum resolution also taught by Hildmann is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 4-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Oakes, III et al. (US 10,289,760 B1 hereinafter Oaks) in view of Kroger et al. (US 10,204,193 B1 hereinafter Kroger) further in view of Lassoued et al. (US 2019/0102689 A1 hereinafter Lassoued).

Claim 4
The computer-implemented method of claim 1, wherein determining the one or more parameters comprises:
executing, by the one or more processors, a plurality of simulations; (Oakes discloses executing multiple runs (i.e. simulations of the model under varying conditions to determine the possibility for water damage. See at least column 12, lines 19-32.)
obtaining, by the one or more processors, probability distributions for the one or more parameters; and (See the combination with Koger below.)
sampling, by the one or more processors, respective probability distributions to determine a value to which a parameter is set for an individual simulation of the plurality of simulations. (See the combination with Lassoued below.)

	Although Oakes does disclose applying weather parameter to simulation data, they might not explicitly disclose obtaining probability distribution of the weather parameters. Koger teaches that assimilated weather event data may be collected into probability distributions. See at least column 22, lines 1-13.
	It would be obvious to one of ordinary skill in the art before the effective filing date to apply historical weather data probability distributions as taught by Koger to Oakes’s model because Koger additionally teaches the motivation that this lets an insurance company generate damage estimates to a property with substantial accuracy before the adjuster ever performs an on-site visit to the property. See at least column 8, line 64 – column 9, line 8.
	Although Oakes does disclose applying weather parameters to simulation data, they might not disclose sampling the probability distributions to determine a weather parameter value. Lassoued teaches that weather data can be learned using particle filtering techniques (i.e. particle filter sampling). See at least paragraph [0018].
It would be obvious to one of ordinary skill in the art before the effective filing date to use particle filtering techniques to predict weather as taught by Lassoued to predict the weather parameters in Oakes because Lassoued teaches the motivation that these contextual factors/parameter values can be used as input to a risk model (e.g. using value at risk theory, extreme value theory, etc.) [0018].
Also, using particle filtering techniques from Lassoued with the weather distributions of Oakes/Koger is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
The computer-implemented method of claim 4, wherein sampling the respective probability distributions comprises:
executing, by the one or more processors, Monte Carlo sampling techniques to determine the value to which the parameter is set for the individual simulation. (Monte Carlo Sample techniques are taught by the combination with Lassoued as shown above in Claim 4. Examiner notes that particle filtering is functionally equivalent to sequential Monte Carlo sampling and/or uses Monte Carlo algorithms.)

Claim 6
The computer-implemented method of claim 4, further comprising:
determining, by the one or more processors and based on results of the plurality of simulations, a probability the component virtual model of the property experiences one or more levels of damage. (Oakes discloses executing multiple runs (i.e. simulations of the model under varying conditions to determine the possibility for water damage. See at least column 12, lines 19-32.)

Claim 7
The computer-implemented method of claim 6, wherein updating the record corresponding to the property to indicate the risk of damage to the component virtual model comprises:
updating, by the one or more processors, the record corresponding to the property to indicate the probability the component virtual model of the property experiences the one or more levels of damage. (Oakes discloses updating the model to include recommended mitigation work. See at least column 13, lines 35-57. Oakes discloses storing the model and the d3etermined potential for water damage in a database. See at least column 14, lines 51-60.)

Claim 8
The computer-implemented method of claim 7, further comprising:
based on the probability the component virtual model of the property experiences the one or more levels of damage, performing at least one of offering a discount on an insurance product associated with the property or approving an insurance product associated with the property for underwriting. (Oakes discloses determining an amount that insurance will cost, based on the potential for water damage to the structure (i.e. approving an insurance product associated with the property for underwriting) or a discounted rate for insurance contingent on mitigation work being performed (i.e. a discount on an insurance product associated with the property). See at least column 14, lines 11-30.)

Claim 16
Claim 16 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes, III et al. (US 10,289,760 B1 hereinafter Oaks) in view of Kroger et al. (US 10,204,193 B1 hereinafter Kroger) further in view of McLean et al. (US 2010/0106674 A1 hereinafter McLean).

Claim 10
The computer-implemented method of claim 9, wherein the component virtual model of the property includes a structure, the method further comprising: (Oakes discloses components of the modeling such as building structure. See at least column 4, lines 46-56 and column 6, lines 7-14.)
determining the component virtual model of the property based on a building information modeling (BIM) model of the structure. (Oakes discloses generating the model based on architectural blueprints of the structure. See at least column 8, line 65 – column 9, line 7. See the combination with McLean below for usage of a BIM model.)

Although Oakes does disclose generating a model based on architectural blueprints, they do not explicitly disclose determining a model based upon a BIM model of the structure. McLean teaches importing BIM geometry into simulation software. See at least paragraph [0013].
It would be obvious to one of ordinary skill in the art before the effective filing date to generate Oakes’s model using BIM geometry as taught by McLean because McLean additionally teaches the motivation that a virtual environment can interact intelligently with external software products and that the integrated analysis and design environment can evaluate and help maximize the sustainable potential of a building throughout its lifecycle. See at least paragraph [0013].
Also, using BIM importing to determine a model taught by McLean with the model system of Oakes is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
The computer-implemented method of claim 9, wherein executing the simulation comprises:
executing, by the one or more processors, a computational fluid dynamics model to simulate how water associated with the weather system flows through the virtual model of the region, wherein the computational fluid dynamics model determines the material or model of the plurality of features of the virtual model when simulating how the water flows through the virtual model of the region. (Oakes discloses simulating the flow of water in relation to the structure and surrounding area features. See at least column 12, lines 19-32. See the combination with McLean below for usage of a computational fluid dynamics (CFD) model.)

While Oakes does disclose simulating flow of water in relation to the structure and surrounding area features, they might not explicitly disclose using a CFD model to model said flow. McLean discloses using a CFD module when analyzing a structure. See at least paragraph [0015].
It would be obvious to one of ordinary skill in the art before the effective filing date to use a CFD module to model the flow from Oakes’s system because McLean additionally teaches the motivation that this can results in better productivity and holistic design and that CFD can be used to simulate airflow (i.e. fluid flow) in a room. See at least paragraphs [0016] and [0021].
Also, using a CFD model to model fluid flow as taught by McLean to model the fluid flow in Oakes is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Oakes, III et al. (US 10,289,760 B1 hereinafter Oaks) in view of Kroger et al. (US 10,204,193 B1 hereinafter Kroger) further in view of Grant (US 9,152,863 B1 hereinafter Grant).

Claim 12
The computer-implemented method of claim 9, wherein the plurality of images are color images, the virtual model models the region to at least a minimum resolution, and identifying the plurality of features comprises: (See the combination with Grant below for using remote imaging vehicles with a minimum resolution. Examiner notes that a model based on images collected by a drone with a minimum resolution necessarily also has a minimum resolution. See the combination with Grant below for usage of color images.)
identifying, by the one or more processors and based on the color images, at least one of a characteristic or a material associated with the individual feature. (See the combination with Grant below for using color of an image to determine characteristic or material of a feature.)

	Although Oakes does disclose collecting images for constructing a 3D model and does disclose image analysis for property damage, they might not explicitly disclose the images being colored and might not explicitly disclose analyzing color images to identify at least one of the feature or a material associated with the feature. Grant teaches identifying roofing material based on color using images collected by drones or UAVs wherein the images have a minimum resolution. See at least column 8, lines 22-60 and column 9, lines 22-26.
	It would be obvious to one of ordinary skill in the art before the effective filing date to combine identifying roofing material as taught by Grant with the system of Oakes because Grant further teaches the motivation that color information can be used to determine if a roof has been repaired or replaced. See at least column 8, lines 22-60.
	It would be obvious to collect the images of Oakes through a remote imaging vehicle as taught by Grant because Grant additionally teaches the motivation that more traditional methods of examining roof condition exposes an inspector to the risk of falling off a roof. See at least column 1, lines 32-44.

Claim 18
A non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to: (Oakes discloses a non-transitory machine-readable medium. See at least Claim 1.)
receive a plurality of color images captured by one or more image sensors on one or more remote imaging vehicles; (See the combination with Grant below.)
The remainder of Claim 18 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

	Although Oakes does disclose collecting images for constructing a 3D model and does disclose image analysis for property damage, they might not explicitly disclose capturing color images with a remote imaging vehicle. Grant teaches identifying roofing material based on color using images collected by drones or UAVs wherein the images have a minimum resolution. See at least column 8, lines 22-60 and column 9, lines 22-26.
	It would be obvious to collect the images of Oakes through a remote imaging vehicle as taught by Grant because Grant additionally teaches the motivation that more traditional methods of examining roof condition exposes an inspector to the risk of falling off a roof. See at least column 1, lines 32-44.
	
Claim 19
The non-transitory computer-readable medium of claim 18, further storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 
determine the virtual model models the region to at least a minimum resolution; and (Collecting images with a minimum resolution is taught by the combination with Grant shown above. Examiner notes that a model based on images collected by a drone with a minimum resolution necessarily also has a minimum resolution.)
identify, based on color information from the plurality of color images, a plurality of features of the virtual model, wherein the plurality of features includes ground surfaces, vegetation, structures, sewage elements, or topographical elements. (See the combination with Grant below.)

	Although Oakes does disclose collecting images for constructing a 3D model and does disclose image analysis for property damage, they might not explicitly disclose analyzing color information from color images to identify at least one of the feature or a material associated with the feature. Grant teaches identifying roofing material and/or objects on a roof (e.g. a tarp, tree branches, missing shingles) based on color information in color images using images collected by drones or UAVs wherein the images have a minimum resolution. See at least column 8, lines 22-60, column 9, lines 22-26 and column 10, lines 40-65.
	It would be obvious to one of ordinary skill in the art before the effective filing date to combine identifying roofing material as taught by Grant with the system of Oakes because Grant further teaches the motivation that color information can be used to determine if a roof has been repaired or replaced. See at least column 8, lines 22-60.


Claim 20
The non-transitory computer-readable medium of claim 19, further storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
determine the component virtual model of the property includes a structure and at least one feature of the plurality of features; and (Oakes discloses modelling a structure with adjacent vegetation (i.e. feature) and how that feature will impact weather events that affect the structure. See at least column 6, lines 7-14.)
determine, using a predictive model with at least one of the historical weather data and the at least one feature as an input, a probability the structure experiences one or more levels of damage. (Oakes discloses modelling a structure with adjacent vegetation (i.e. feature) and how that feature will grow over time and impact weather events that affect the structure (i.e. predictive modelling using a feature as an input). See at least column 6, lines 7-14. Oakes discloses modeling a forecasted amount of weather (e.g. rain, wind, snow) in relation to the structure to determine whether a potential for water damage exists. See at least column 5, line 49 – column 6, line 6.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swanson et al. (US 2014/019166 A1) teaches characterizing vegetation type for rooftop classification for insurance evaluations using high spectral imagery including color information.
Anderson et al. (US 2012/0072039 A1) teaches sequential Monte Carlo analysis in conjunction with weather damage.
Karaletsos et al. (US 2019/0286970 A1) teaches sequential Monte Carlo sampling for weather prediction.
Eldering et al. (US 8,280,633 B1) teaches modeling weather as probability distribution functions of weather data.
Vidovici et al. (“Secure and Efficient Framework for High-Resolution, Short-Term Numerical Simulations of Weather Phenomena on Mobile Platforms”) discloses simulation modeling of weather events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691